—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered February 2, 1999, convicting defendant, after a jury trial, of conspiracy in the first degree, murder in the second degree, kidnapping in the second degree, and criminal sale of a con*175trolled substance in the first and third degrees, and sentencing him to consecutive terms of 25 years to life, 25 years to life, 8V3 to 25 years, 25 years to life and 8V3 to 25 years, respectively, unanimously affirmed.
Defendant’s arguments concerning the alleged accomplice status, with respect to the murder charge, of a prosecution witness who was also the victim of the kidnapping are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that although this witness was part of the drug-selling operation, there was no evidence that she was an accomplice to the murder (see People v Dorta, 46 NY2d 818, 820 [1978]; People v Cruz, 291 AD2d 1 [2002], lv denied 97 NY2d 752 [2002]). Accordingly, there was no need for any type of accomplice corroboration charge, and her testimony properly corroborated that of the other witness to the murder, who was an accomplice.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the isolated remarks challenged by defendant on appeal were responsive to defense arguments, and that the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Tom, Sullivan and Marlow, JJ.